Citation Nr: 0835847	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-05 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement of the appellant to an apportionment greater than 
$225 per month of the veteran's benefits on behalf of the 
veteran's minor child, and with an effective date earlier 
than November 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from apportionment decisions of the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico, dated in January and November 2004.  
The appellant is the father of the veteran's child.

The appellant resides in the jurisdiction of the Oakland, 
California RO.

In his substantive appeal, the appellant requested a travel 
board hearing.  The RO scheduled a hearing date in June 2008 
and notified the appellant of the scheduled hearing.  The 
appellant failed to report to the hearing, therefore his 
hearing request is deemed to have been withdrawn.  38 C.F.R. 
§ 20.704(d) (2007).


FINDINGS OF FACT

1.  The veteran has no income other than her VA benefits and 
a higher apportionment than $225 per month would create an 
undue hardship on her.

2.  The first claim for apportionment was received by VA on 
October 9, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an apportionment higher than $225 per 
month of the veteran's VA compensation benefits have not been 
met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 
3.451, 3.458 (2007).

2.  The criteria for an effective date prior to November 1, 
2003, for the grant of apportionment have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2004, the appellant was granted apportionment for 
the veteran's minor child in the amount of $125 per month, 
effective November 1, 2003.  In November 2004, the 
apportionment was increased to $225 per month, in the absence 
of evidence that the veteran sent the child $100 per month as 
she had previously claimed.

The appellant has claimed entitlement to a greater 
apportionment of the veteran's benefits on behalf of their 
child.  In October 2003, when the appellant filed this claim, 
the child was a minor.  The appellant has essentially 
contended that the veteran is not reasonably discharging her 
responsibility for the children's support, based on a child 
support order by the Butte County, California superior court, 
and that the effective date of the apportionment should 
extend back to 1999.  The appellant claims that the VA was 
contacted on his behalf in 1999 to file a claim for 
apportionment.

When a veteran's child is not in her custody, all or any part 
of compensation payable on account of the veteran may be 
apportioned.  38 U.S.C.A. § 5307 (West 2002).  VA regulations 
provide for two types of apportionments.  The first type is a 
"general" apportionment, which may be paid under the 
circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any veteran may be apportioned if the veteran is 
not residing with her spouse or children, and the veteran is 
not reasonably discharging her responsibility for the 
spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 
C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionee.  See 38 C.F.R. § 3.451 (2007).

In support of his claim, the appellant has alleged that 
throughout the course of this appeal, the veteran has paid 
less than required by court order.  He also alleged that the 
veteran claimed the child as a dependent for VA compensation 
purposes, yet the child resided with him.  The appellant also 
maintained that the veteran was under a court order for child 
support in the amount of $250 per month since January 1, 
2000.  The appellant has indicated, and a legal custody award 
has shown, that the child lived with him for the entire 
appeal period.

The veteran has countered that to apportion any higher amount 
of her benefits would create undue hardship.

The relevant evidence includes an Butte County Superior Court 
stipulation stating a "reserved" amount of child support to 
be paid monthly beginning January 1, 2000.  The evidence also 
includes a court audit, noting Order dfl007969 filed November 
23, 2004 for child support of $250 per month commencing 
January 1, 2000.  The audit showed the monthly principal owed 
as $125 beginning in October 2003, clearly taking into 
account the RO's January 2004 decision granting $125 per 
month in apportionment.  The appellant submitted these court 
documents to the Albuquerque RO in support of his claim.  

The veteran submitted financial statements indicating that 
her monthly VA compensation benefits comprise her entire 
income.  The veteran is service-connected for post-traumatic 
stress disorder (PTSD) at 70 percent disabling, and she was 
granted total disability due to individual unemployability 
(TDIU) effective October 1, 1997.

Based on the evidence presented, the Board finds that the 
appellant is not entitled to a higher amount in general 
apportionment than the current award of $225.  Neither party 
has submitted much evidence on the issue of whether or not 
the veteran is reasonably discharging her responsibility for 
the child's support.  From the evidence in the record, it is 
apparent that the veteran sporadically provides monetary 
gifts to the child in addition to the apportioned $225 per 
month.  

Next, the Board considers a special apportionment.  Although 
the appellant has maintained hardship as a basis for his 
claim, the evidence shows that a higher apportionment than 
$225 per month would cause undue hardship on the veteran.  

In an income statement dated in December 2003, the veteran 
claimed total monthly expenses in the amount of $1508.00, 
$468.00 of which was for rent.  In a statement dated in 
August 2006, the veteran noted a recent move to be close to 
her daughter and grandchildren.  Her rent alone, the veteran 
explained, was now $660.00.  

Since that time, the veteran has been moved to a nursing 
home, due to an intracerebral hemorrhage and the need for 
full-time care.  

The veteran's medical condition must be taken into 
consideration in this decision.  To apportion any higher 
amount of her benefits would create undue hardship and a 
special apportionment for the appellant on behalf of him and 
the veteran's child must be denied.

Regarding the appellant's claim that the apportionment be 
effective as far back as 1999, the VA first received a claim 
for apportionment on or about October 9, 2003.  For claims of 
apportionment, the effective date will be from the first day 
of the month following the month in which the claim is 
received for apportionment of a veteran's award.  38 C.F.R. 
§ 3.400(e)(1).  

There is no evidence to support the appellant's contention 
that a claim for apportionment was filed with VA on his 
behalf any earlier than October 9, 2003.  Therefore, the 
effective date for apportionment can be no earlier than 
November 1, 2003.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim; 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

38 U.S.C.A. § 5307 provides the statutory authority for 
apportionment of veteran's compensation benefits.  Although 
not specifically addressing the apportionment statute, the 
Court has held that the VCAA does not apply to claims 
predicated on chapter 53 of title 38 of the U.S. Code, which 
concerns special provisions related to VA benefits.  Lueras 
v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 
Vet. App. 132 (2002).

Lueras and Barger involved claims for wavier of overpayment.  
However, in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), 
the Court held that the VCAA did not apply to claims for 
restoration of a veteran's competency.  The Court 
specifically stated that VCAA did not apply because "[a]n 
applicant for restoration of competency is not seeking 
benefits under chapter 51, but, rather, is seeking a decision 
regarding how his benefits will be distributed under chapter 
55."  Id.

As in Sims, here the claimant does not seek an award of 
benefits from VA; the veteran's benefits have already been 
awarded.  Rather he seeks a portion of those benefits to be 
distributed to him for the care of the veteran's child.  
Employing the sound reasoning of the Court, the Board finds 
that the VCAA does not apply to the instant claim for 
distribution of the veteran's already awarded compensation 
benefits.

Furthermore, the "elements" specified in Dingess have no 
application to this claim.  Notice as to veteran status, 
existence of a disability, connection of that disability to 
service, and disability ratings have no application in the 
context of a claim for apportionment.  As to any defect in 
notice as to an effective date for a grant of apportionment, 
even if notice is required as to this element, no prejudice 
to the appellant could result from lack of notice as 
apportionment has been granted from the earlier proper 
effective date.

Claims for apportionment do, however, have specialized notice 
requirements because such claims fall into the category of 
"simultaneously contested claims".  In contested claims, 
all interested parties will be specifically notified of the 
action taken by the RO in the claim and of the right and time 
limit to initiate an appeal, as well as hearing and 
representation rights.  38 C.F.R. § 19.100.

Upon filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties, will be furnished 
with a copy of the Statement of the Case (SOC), such copy to 
contain only information which directly affects the payment 
or potential payment of the benefit(s) which is (are) the 
subject of the contested claim.  38 C.F.R. § 19.101.  The 
interested parties will also be apprised of the requirements 
for filing a substantive appeal to the Board.  Id.

Furthermore, when a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the claim.  38 C.F.R. 
§ 19.102.

Any defects in the notice provided to the veteran in this 
case amount to harmless error because both the RO's decision 
on the appellant's claim and the Board's decision as to this 
appeal are not unfavorable to the veteran.  Thus, there is no 
reason to discuss whether notice to the veteran met all 
requirements.

No duties to assist the appellant, or for that matter, the 
veteran, are indicated with regard to this claim for 
apportionment.  Furthermore, the appellant has not indicated 
that any additional evidence exists that would substantiate 
his claim.

The Board finds that all necessary due process requirements 
have been met in this case, and therefore appellate review is 
proper at this time without prejudice to either interested 
party.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The appeal is denied



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


